DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/3/2021 is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-19 of U.S. Patent No. US 11,049,851 B2 to Hon et al hereinafter Hon. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
Claim 1 is rejected on the ground of nonstatutory double patenting over claim 11 of U.S. Patent No. US 11,049,851 B2 to Hon et al hereinafter Hon since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent. Claim 1 is not patentably distinct from Claim 11 as follows:
1. An apparatus comprising: 
an input waveguide configured to propagate an optical signal along a first dimension; and (Claim 11 of Hon lines 3-4)
a photodiode comprising: an absorbing region configured to receive the optical signal; and (Claim 11 of Hon lines 5-6)
a semiconductor layer arranged beneath the absorbing region and extending to opposing first and second sides of the absorbing region relative to a second dimension different than the first dimension, wherein the semiconductor layer comprises one or more p-doped regions and one or more n-doped regions arranged such that, along an extent of the semiconductor layer in the first dimension, a location of a P-N junction of the semiconductor layer within the second dimension varies (Claim 11 of Hon lines 5-6).
Claim 2 is not patentably distinct from Claim 11 as follows:
2. The apparatus of claim 1, wherein the input waveguide is configured to propagate the optical signal along a first center axis extending along the first dimension, and (Claim 11 of Hon lines 3-4).
wherein the absorbing region has a second center axis extending along the first dimension and offset from the first center axis along the second dimension (Claim 11 of Hon lines 6-9).


3. The apparatus of claim 2, wherein the first center axis is offset from the second center axis toward a p-doped region of the semiconductor layer.

Claim 4 is not patentably distinct from Claim 12 as follows:
4. The apparatus of claim 1, wherein the first side of the absorbing region is p- doped (Claim 12 of Hon lines 1-2).

Claim 5 is not patentably distinct from Claim 13 as follows:
5. The apparatus of claim 1, wherein the semiconductor layer comprises: 
a first plurality of doped regions extending to the first side of the absorbing region, wherein a first p-doped region of the one or more p-doped regions is followed in the first dimension by a first n-doped region of the one or more n-doped regions; and (Claim 13 of Hon lines 1-4).
a second plurality of doped regions extending to the second side of the absorbing region, wherein a second n-doped region of the one or more n-doped regions is followed in the first dimension by a second p-doped region of the one or more p-doped regions (Claim 13 of Hon lines 5-8).

Claim 6 is not patentably distinct from Claim 14 as follows:
6. The apparatus of claim 5, wherein each of the first plurality of doped regions and the second plurality of doped regions comprises alternating p-doped and n-doped regions that repeat along the first dimension (Claim 14 of Hon lines 1-3).

Claim 7 is not patentably distinct from Claim 14 as follows:
7. The apparatus of claim 1, wherein the P-N junction forms a zig-zag pattern along the first dimension (Claim 15 of Hon lines 1-2).

Claim 8 is not patentably distinct from Claim 14 as follows:
8. The apparatus of claim 1, further comprising:
a second waveguide arranged between the absorbing region and the input waveguide, wherein the second waveguide has a larger width in the second dimension than the input waveguide (Claim 16 of Hon lines 1-4).

Claim 9 is not patentably distinct from Claim 14 as follows:
9. The apparatus of claim 1, wherein an optical power of the received optical signal is at a maximum in a cross-section of the semiconductor layer near the P-N junction (Claim 17 of Hon lines 1-3).

Claim 10 is not patentably distinct from Claim 14 as follows:
10. The apparatus of claim 9, wherein a location of maximum optical power in cross- sections of the photodiode varies along a length of the photodiode in the first dimension (Claim 18 of Hon lines 1-3).
Claim 11 is not patentably distinct from Claim 14 as follows:
11. The apparatus of claim 1, wherein the photodiode is operable to receive the optical signal from the input waveguide as evanescent waves when the input waveguide is offset beyond an outer edge of the absorbing region (Claim 18 of Hon lines 1-3).
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Note applicable to all claims being rejected in this Office action: Examiner notes that the limitations "region", "layer", "portion" “toward” are being interpreted broadly in accordance with MPEP. Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. The claim presently disclose a structural limitation (i.e. overlap, layer, portion, contact) that is taught by prior art of record, therefore, the limitation is considered met by the prior art of record. Additionally, Merriam Webster dictionary defines the above limitations as “areas with no defined boundaries”, “one thickness lying over or under another”, “an often limited part of a whole” “in the direction of” respectively. Further note the limitation “contact” is being interpreted to include "direct contact" (no intermediate materials, elements or space disposed there between) and "indirect contact" (intermediate materials, elements or space disposed there between).

Claim(s) 1, 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hon et al (US 2016/0155884 A1 hereinafter Hon) in view of Gunn et al (US 7,085,443 B1 hereinafter Gunn).
Regarding Claim 1, Hon discloses in Fig 5: An apparatus comprising: 
an input waveguide (513) configured to propagate an optical signal along a first dimension (into and out the page); and 
a photodiode (500) comprising: an absorbing region (511) configured to receive the optical signal; and 
a semiconductor layer (505/507) arranged beneath the absorbing region and extending to opposing first and second sides of the absorbing region relative to a second dimension (left to right of the page) different than the first dimension, wherein the semiconductor layer comprises one or more p-doped regions (507) and one or more n-doped regions (505) arranged [0058-0059].
Hon does not disclose: one or more p-doped regions and one or more n-doped regions arranged such that, along an extent of the semiconductor layer in the first dimension, a location of a P-N junction of the semiconductor layer within the second dimension varies.
However, Gunn in a similar device teaches in Fig 6: a location of a P-N junction (606) of the semiconductor layer within the second dimension varies (Col 8 lines 42-67).
References Hon and Gunn are analogous art because they both are directed to optical waveguide devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Hon with the specified features of Gunn because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Hon and Gunn so that a location of a P-N junction of the semiconductor layer within the second dimension varies as taught by Gunn in Hon’s since, this provides for an increase in volume of the deletion region thus increasing the efficiency of the device (Col 8 lines 55-67).
Regarding Claim 4, Hon and Gunn disclose: The apparatus of claim 1, Hon discloses in Fig 5: wherein the first side of the absorbing region (511) is p- doped [0059].
Regarding Claim 5, Hon and Gunn disclose: The apparatus of claim 1, wherein the semiconductor layer comprises: 
Hon does not disclose: a first plurality of doped regions extending to the first side of the absorbing region, wherein a first p-doped region of the one or more p-doped regions is followed in the first dimension by a first n-doped region of the one or more n-doped regions; and
a second plurality of doped regions extending to the second side of the absorbing region, wherein a second n-doped region of the one or more n-doped regions is followed in the first dimension by a second p-doped region of the one or more p-doped regions.
However, Gunn in a similar device teaches in Fig 6: a first plurality of doped regions extending to the first side of the absorbing region, wherein a first p-doped region of the one or more p-doped regions is followed in the first dimension by a first n-doped region of the one or more n-doped regions; and
a second plurality of doped regions extending to the second side of the absorbing region, wherein a second n-doped region of the one or more n-doped regions is followed in the first dimension by a second p-doped region of the one or more p-doped regions (See mark-up below).

    PNG
    media_image1.png
    713
    448
    media_image1.png
    Greyscale

References Hon and Gunn are analogous art because they both are directed to optical waveguide devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Hon with the specified features of Gunn because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Hon and Gunn so that a first plurality of doped regions extending to the first side of the absorbing region, wherein a first p-doped region of the one or more p-doped regions is followed in the first dimension by a first n-doped region of the one or more n-doped regions; and a second plurality of doped regions extending to the second side of the absorbing region, wherein a second n-doped region of the one or more n-doped regions is followed in the first dimension by a second p-doped region of the one or more p-doped regions as taught by Gunn in Hon’s since, this provides for an increase in volume of the deletion region thus increasing the efficiency of the device (Col 8 lines 55-67).
Regarding Claim 6, Hon and Gunn disclose: The apparatus of claim 5, wherein the semiconductor layer comprises: 
Hon does not disclose: wherein each of the first plurality of doped regions and the second plurality of doped regions comprises alternating p-doped and n-doped regions that repeat along the first dimension.
However, Gunn in a similar device teaches in Fig 6: wherein each of the first plurality of doped regions (620) and the second plurality of doped regions (630) comprises alternating p-doped and n-doped regions that repeat along the first dimension (See mark-up for claim 5 above).
References Hon and Gunn are analogous art because they both are directed to optical waveguide devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Hon with the specified features of Gunn because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Hon and Gunn so that wherein each of the first plurality of doped regions and the second plurality of doped regions comprises alternating p-doped and n-doped regions that repeat along the first dimension as taught by Gunn in Hon’s since, this provides for an increase in volume of the deletion region thus increasing the efficiency of the device (Col 8 lines 55-67).
Regarding Claim 7, Hon and Gunn disclose: The apparatus of claim 1, wherein the semiconductor layer comprises: 
Hon does not disclose: wherein the P-N junction forms a zig-zag pattern along the first dimension.
However, Gunn in a similar device teaches in Fig 6: wherein the P-N junction (606) forms a zig-zag pattern along the first dimension (See mark-up for claim 5 above).
References Hon and Gunn are analogous art because they both are directed to optical waveguide devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Hon with the specified features of Gunn because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Hon and Gunn so that wherein the P-N junction forms a zig-zag pattern along the first dimension as taught by Gunn in Hon’s since, this provides for an increase in volume of the deletion region thus increasing the efficiency of the device (Col 8 lines 55-67).

Claim(s) 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al (US 2013/0071058 A1 hereinafter Lim in view of Gunn et al (US 7,085,443 B1 hereinafter Gunn).
Regarding Claim 1, Lim discloses in Fig 1a/1b: An apparatus comprising: 
an input waveguide (102) configured to propagate an optical signal along a first dimension; and 
a photodiode comprising: 
an absorbing region (114) configured to receive the optical signal; and a semiconductor layer (108) arranged beneath the absorbing region and extending to opposing first and second sides of the absorbing region relative to a second dimension different than the first dimension, wherein the semiconductor layer comprises a  p-doped regions (122)  and a  n-doped region (124) arranged such that, along an extent of the semiconductor layer in the first dimension. It is noted that Lim discloses a p-i-n diode formed in the semiconductor layer as a photo diode [0059, 0025-0026,0030]
Lim does not disclose: a p-n photo diode in the semiconductor layer and a location of a P-N junction of the semiconductor layer within the second dimension varies.
However, Gunn in a similar device teaches in Fig 6: a p-n photo diode (620/630) formed in the semiconductor layer and a location of a P-N junction (606) of the semiconductor layer within the second dimension varies.
References Lim and Gunn are analogous art because they both are directed to optical waveguide devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Lim with the specified features of Gunn because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Lim and Gunn so that a p-n photodiode is a art recognized equivalent of a p-i-n photodiode and a location of a P-N junction of the semiconductor layer within the second dimension varies as taught by Gunn in Goi’s since, this provides for an increase in volume of the deletion region thus increasing the efficiency of the device (Col 8 lines 55-67).
Regarding Claim 7, Lim and Gunn disclose: The apparatus of claim 1.
Lim does not disclose: wherein the P-N junction forms a zig-zag pattern along the first dimension.
However, Gunn in a similar device teaches in Fig 6: wherein the P-N junction (606) forms a zig-zag pattern along the first dimension.
References Lim and Gunn are analogous art because they both are directed to optical waveguide devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Lim with the specified features of Gunn because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Lim and Gunn so that wherein the P-N junction forms a zig-zag pattern along the first dimension as taught by Gunn in Lim’s since, this provides for an increase in volume of the deletion region thus increasing the efficiency of the device (Col 8 lines 55-67).

Claim(s) 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Goi et al (US 2014/0233878 A1 hereinafter Goi) in view of Gunn et al (US 7,085,443 B1 hereinafter Gunn).
Regarding Claim 1, Goi discloses in Fig 7: An apparatus comprising: 
an input waveguide (6) configured to propagate an optical signal along a first dimension; and 
a photodiode comprising: 
an absorbing region (16) configured to receive the optical signal; and a semiconductor layer (13/14) arranged beneath the absorbing region and extending to opposing first and second sides of the absorbing region relative to a second dimension different than the first dimension, wherein the semiconductor layer comprises one or more p-doped regions 9See Fig 7) and one or more n-doped regions arranged such that, along an extent of the semiconductor layer in the first dimension [0151-0152].
Goi does not disclose: a location of a P-N junction of the semiconductor layer within the second dimension varies.
However, Gunn in a similar device teaches in Fig 6: a location of a P-N junction (606) of the semiconductor layer within the second dimension varies.
References Goi and Gunn are analogous art because they both are directed to optical waveguide devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Goi with the specified features of Gunn because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Goi and Gunn so that a location of a P-N junction of the semiconductor layer within the second dimension varies as taught by Gunn in Goi’s since, this provides for an increase in volume of the deletion region thus increasing the efficiency of the device (Col 8 lines 55-67).
Regarding Claim 2, Goi and Gunn disclose: The apparatus of claim 1, 
Goi discloses in Fig 7: wherein the input waveguide is configured to propagate the optical signal along a first center axis (near junction 15) extending along the first dimension, and
 wherein the absorbing region has a second center axis (center of 16) extending along the first dimension and offset from the first center axis along the second dimension (See Fig 7) [0151-0152].
Regarding Claim 3, Goi and Gunn discloses The apparatus of claim 2, Goi further discloses in Fig 7: wherein the first center axis is offset from the second center axis toward (interpreted broadly per MPEP 2111 and 2111.04 to mean “in a direction of” based on Merriam Webster dictionary) a p-doped region (13) of the semiconductor layer (See Fig 7).

Regarding Claim 4, Goi and Gunn discloses: The apparatus of claim 1, Goi further discloses in Fig 7: wherein the first side of the absorbing region is p- doped [0103].
Regarding Claim 5, Goi and Gunn discloses: The apparatus of claim 1, Goi further discloses in Fig 7: wherein the semiconductor layer comprises: 
a first plurality of doped regions (13a/13b) extending to the first side of the absorbing region, wherein a first p-doped region of the one or more p-doped regions is followed in the first dimension by a first n-doped region of the one or more n-doped regions; and
a second plurality of doped regions (14a/14b) extending to the second side of the absorbing region, wherein a second n-doped region of the one or more n-doped regions is followed in the first dimension by a second p-doped region of the one or more p-doped regions. Note that the claim does not claim the exact order of the location of the first doped and second doped regions in the semiconductor layer. Claim merely calls for first doped regions followed by second doped regions which is taught by Goi since 13a is followed by 14a and 13b is followed by 14b in the first direction.
Regarding Claim 6, Goi and Gunn disclose: The apparatus of claim 5, wherein each of the first plurality of doped regions and the second plurality of doped regions comprises alternating p-doped and n-doped regions that repeat along the first dimension. Note that the claim does not claim the exact order of the location of the first doped and second doped regions in the semiconductor layer. Claim merely calls for first doped regions followed by second doped regions which is taught by Goi since 13a is followed by 14a and 13b is followed by 14b in the first direction.
Regarding Claim 7, Goi and Gunn disclose: The apparatus of claim 1.
Goi does not disclose: wherein the P-N junction forms a zig-zag pattern along the first dimension.
However, Gunn in a similar device teaches in Fig 6: wherein the P-N junction (606) forms a zig-zag pattern along the first dimension.
References Goi and Gunn are analogous art because they both are directed to optical waveguide devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Goi with the specified features of Gunn because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Goi and Gunn so that wherein the P-N junction forms a zig-zag pattern along the first dimension as taught by Gunn in Goi’s since, this provides for an increase in volume of the deletion region thus increasing the efficiency of the device (Col 8 lines 55-67).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Goi et al (US 2014/0233878 A1 hereinafter Goi) in view of Gunn et al (US 7,085,443 B1 hereinafter Gunn) and further in view of Fujitsu et al (JP 2003-142725 B hereinafter Fujitsu).
Regarding Claim 8, Goi and Gunn disclose: The apparatus of claim 1.
Goi and Gunn do not disclose: further comprising: a second waveguide arranged between the absorbing region and the input waveguide, wherein the second waveguide has a larger width in the second dimension than the input waveguide.
However, Fujitsu in a similar photodiode device teaches: wherein, a second waveguide 22 is between the absorbing region 23 and the input waveguide 25 (See Fig.
1 and description page 1).
References Goi and Gunn and Fujitsu are analogous art because they both are directed to optoelectronic devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Goi and Gunn with the specified features of Fujitsu because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Goi and Gunn and Fujitsu to include second waveguide is between the absorbing region and the input waveguide and has a larger width than the input waveguide in the invention of Goi and Gunn since this provides for a high-speed modulated optical signal to be received by a high-quantum efficiency photodiode (Fujitsu, page description page 1). Additionally, a modification in size of the wave guide would involve a mere change in the size of a component. It has been held that a change in size or dimension of the semiconductor device is generally recognized as being within the level of ordinary skill in the art. In Gardner v. TEC Systems, Inc. ,725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied , 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. The motivation for doing so would be to improve the quantum efficiency (Fujitsu, description page 1).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Goi et al (US 2014/0233878 A1 hereinafter Goi) in view of Gunn et al (US 7,085,443 B1 hereinafter Gunn) and further in view of Guo et al (US 2014/0070082 A1 hereinafter Guo81).
Regarding claim 9, Guo and Gunn disclose: The system according to claim 1.
Guo and Gunn do not teach: wherein, an optical power of the received optical signal is at a maximum in a cross-section of the semiconductor layer near the P-N junction
However, Guo81 in a similar device teaches: wherein, an optical power of the received optical signal is at a maximum in a cross-section of the absorbing region near a junction formed by the n-doped region and the p-doped region (the intrinsic Si layer (i.e. i-Si) is also the absorbing layer in the defect layer. The i-Si layer thickness needs to be well controlled to get maximum absorption near the operating wavelength while each Si layer thickness and implant concentrations in p+ and n+ Si layers also need to be optimized to get best performance as a photodiode, para. 0103).
References Guo, Gunn and Guo81 are analogous art because they are directed to optoelectronic devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Guo and Gunn with the specified features of Guo because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to include an optical power of the received optical signal beings at a maximum in a cross-section of the absorbing region near a junction formed by the n-doped region and the p-doped region as taught by Guo81 in the invention of Guo and Gunn so as to get best performance as a photodiode [0103].
Regarding claim 10, Guo, Guo81 and Gunn disclose: The system according to claim 9.
Guo and Gunn do not teach: a location of maximum optical power in cross-sections of the photodiode varies along a length of the photodiode in the first dimension.
However, Guo81 in a similar device teaches: a location of maximum optical power in cross-sections of the photodiode varies along a length of the photodiode in the first dimension (the optical sensitivity Os is defined as the absorbed optical power modulation per unit wavelength shift at the operation point of the transducer, para. 0084. The intrinsic Si layer (i.e. i-Si) is also the absorbing layer in the defect layer. The i- Si layer thickness needs to be well controlled to get maximum absorption near the operating wavelength while each Si layer thickness and implant concentrations in p+ and n+ Si layers also need to be optimized to get best performance as a photodiode, para. 0103).
References Guo, Gunn and Guo81 are analogous art because they are directed to optoelectronic devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Guo and Gunn with the specified features of Guo because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to include a location of maximum optical power in cross-sections of the photodiode varies along a length of the photodiode in the first dimension as taught by Guo81 in the invention of Guo and Gunn so as to get best performance as a photodiode [0103].

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Goi et al (US 2014/0233878 A1 hereinafter Goi) in view of Gunn et al (US 7,085,443 B1 hereinafter Gunn) and further in view of Davids et al (US 9,391,225 B1 hereinafter Davids).
Regarding claim 11, Guo and Gunn disclose: The system according to claim 1.
Guo and Gunn do not teach: wherein, the photonic chip is operable to receive the optical signal from said input waveguide as evanescent waves when the input waveguide is offset beyond an outer edge of the absorbing region.
However, Davids in a similar device teaches: wherein, the photonic chip is operable to receive the optical signal from said input waveguide as evanescent waves when the input waveguide is offset beyond an outer edge of the absorbing region (the waveguide 94a may comprise a silicon nitride waveguide positioned with respect to the germanium absorption layer 88 to allow the optical signal propagating along the longitudinal extent of the waveguide 94a to evanescenitly couple into the germanium layer 88, col.8, lines 55-60. See FlGs.8-9).
References Guo, Gunn and Davids are analogous art because they are directed to optoelectronic devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Guo, Gunn with the specified features of Davids because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to include the photonic chip being operable to receive the optical signal from said input waveguide as evanescent waves when the input waveguide is offset beyond an outer edge of the absorbing region as taught by Davids in the invention of Guo and Gunn so as to get best performance as a photodiode [0103].
Claim(s) 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hon et al (US 2016/0155884 A1 hereinafter Hon) in view of Goi et al (US 2014/0233878 A1 hereinafter Goi).
Regarding Claim 12, Hon discloses in Fig 5:  An apparatus comprising:
configured to propagate an optical signal along a first center axis that extends along a first dimension (into the page); and 
a photodiode comprising: a semiconductor layer (503/507/505) defining a top surface; and
 an absorbing region (511) configured to receive the optical signal, wherein the absorbing region is partly recessed into the semiconductor layer (505/507/503) from the top surface.
Hon specifically does not disclose:  wherein a second center axis of the absorbing region extends along the first dimension and is offset from the first center axis along a second dimension different than the first dimension.
However, Goi in a similar device teaches in Fig 7: wherein a second center axis of the absorbing region (16) extends along the first dimension and is offset from a  center axis of the semiconductor layer (13/14) along a second dimension different than the first dimension (Examiner notes that the center axis of the semiconductor layer and the absorption region of Goi are off set in a second dimension). Hon discloses that the center axis of the semiconductor layer, the absorption region and the wave guide are aligned and hence in the combined device of Hon and Goi, the combined center axis of the absorption region and the wave guide are offset in the second dimension.
References Hon and Goi are analogous art because they both are directed to optical waveguide devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Hon with the specified features of Goi because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Hon and Goi so that a second center axis of the absorbing region extends along the first dimension and is offset from the first center axis along a second dimension different than the first dimension as taught by Goi in Hon’s since, this allows the carriers in the center position of the waveguide at the zero bias point and maximize the change in carrier density in the center part within the target range of bias voltage [0151].

Regarding Claim 13, Hon and Goi disclose:  The apparatus of claim 12, Hon further discloses in Fig 5: wherein the semiconductor layer (503/505/507) is formed of silicon, and wherein the absorbing region (511) is formed of germanium See Fig 5.
Regarding Claim 14, Hon and Goi disclose: The apparatus of claim 12, Hon further discloses in Fig 5: further comprising: a plurality of trenches (509) recessed into the semiconductor layer (See Fig 5) from the top surface and extending along the first dimension, wherein the plurality of trenches are arranged on opposing first and second sides of the absorbing region (511) relative to the second dimension, and wherein the plurality of trenches provide an index of refraction change from the semiconductor layer to confine the optical signal [0043, 0057, 0059].
Regarding Claim 15, Hon and Goi disclose: The apparatus of claim 12, Hon further discloses in Fig 5: wherein the semiconductor layer (503/505/507) extends to opposing first and second sides of the absorbing region (511) relative to the second dimension.
Hon specifically does not disclose:  and wherein the first center axis is offset from the second center axis toward a p- doped region of the semiconductor layer.
However, Goi in a similar device teaches in Fig 7: wherein a second center axis of the absorbing region (16) is offset from a  center axis of the semiconductor layer (13/14) along a second dimension different than the first dimension (Examiner notes that the center axis of the semiconductor layer and the absorption region of Goi are off set in a second dimension). Hon discloses that the center axis of the semiconductor layer, the absorption region and the wave guide are aligned and hence in the combined device of Hon and Goi, the combined center axis of the absorption region and the wave guide are offset in the second dimension.
References Hon and Goi are analogous art because they both are directed to optical waveguide devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Hon with the specified features of Goi because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Hon and Goi so that and wherein the first center axis is offset from the second center axis toward a p- doped region of the semiconductor layer as taught by Goi in Hon’s since, this allows the carriers in the center position of the waveguide at the zero bias point and maximize the change in carrier density in the center part within the target range of bias voltage [0151].
Regarding Claim 16, Hon and Goi disclose: The apparatus of claim 15, wherein the first side of the absorbing region (511) is p- doped [0059]. 

Claim(s) 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hon et al (US 2016/0155884 A1 hereinafter Hon) in view of Goi et al (US 2014/0233878 A1 hereinafter Goi) and further in view of Gunn et al (US 7,085,443 B1 hereinafter Gunn).
Regarding Claim 17, Hon and Goi disclose: The apparatus of claim 12,
Hon and Goi do not disclose: wherein the semiconductor layer comprises one or more p-doped regions and one or more n-doped regions arranged such that, along an extent of the semiconductor layer in the first dimension, a location of a P-N junction of the semiconductor layer within the second dimension varies.
However, Gunn in a similar device teaches in Fig 6: wherein the semiconductor layer comprises one or more p-doped regions and one or more n-doped regions arranged such that, along an extent of the semiconductor layer in the first dimension, a location of a P-N junction of the semiconductor layer within the second dimension varies (See mark-up for claim 5).
References Hon, Goi and Gunn are analogous art because they are directed to optical waveguide devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Hon and Goi with the specified features of Gunn because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Hon, Goi and Gunn so that the semiconductor layer comprises one or more p-doped regions and one or more n-doped regions arranged such that, along an extent of the semiconductor layer in the first dimension, a location of a P-N junction of the semiconductor layer within the second dimension varies as taught by Gunn in Hon’s since, this provides for an increase in volume of the deletion region thus increasing the efficiency of the device (Col 8 lines 55-67).

Regarding Claim 18, Hon, Gunn and Goi disclose: The apparatus of claim 12, Hon discloses in Fig 5: wherein the semiconductor layer (503/505/507) extends to opposing first and second sides of the absorbing region (511) relative to the second dimension (left to right of the page)
Hon and Goi do not disclose: wherein the semiconductor layer comprises:
a first plurality of doped regions extending to the first side of the absorbing region, wherein a first p-doped region of the one or more p-doped regions is followed in the first dimension by a first n-doped region of the one or more n- doped regions; and
a second plurality of doped regions extending to the second side of the absorbing region, wherein a second n-doped region of the one or more n-doped regions is followed in the first dimension by a second p-doped region of the one or more p-doped regions.
However, Gunn in a similar device teaches in Fig 6: wherein the semiconductor layer comprises: a first plurality of doped regions (620) extending to the first side of the absorbing region, wherein a first p-doped region of the one or more p-doped regions is followed in the first dimension by a first n-doped region (630) of the one or more n- doped regions; and
a second plurality of doped regions extending to the second side of the absorbing region, wherein a second n-doped region of the one or more n-doped regions is followed in the first dimension by a second p-doped region of the one or more p-doped regions (See mark-up for claim 5).
References Hon, Goi and Gunn are analogous art because they are directed to optical waveguide devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Hon and Goi with the specified features of Gunn because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Hon, Goi and Gunn so that wherein the semiconductor layer comprises: a first plurality of doped regions extending to the first side of the absorbing region, wherein a first p-doped region of the one or more p-doped regions is followed in the first dimension by a first n-doped region of the one or more n- doped regions; and a second plurality of doped regions extending to the second side of the absorbing region, wherein a second n-doped region of the one or more n-doped regions is followed in the first dimension by a second p-doped region of the one or more p-doped regions as taught by Gunn in Hon’s since, this provides for an increase in volume of the deletion region thus increasing the efficiency of the device (Col 8 lines 55-67).
Regarding Claim 18, Hon, Gunn and Goi disclose: The apparatus of claim 18.
Hon and Goi do not disclose:  wherein each of the first plurality of doped regions and the second plurality of doped regions comprises alternating p-doped and n-doped regions that repeat along the first dimension.
However, Gunn in a similar device teaches in Fig 6: wherein each of the first plurality of doped regions and the second plurality of doped regions comprises alternating p-doped and n-doped regions that repeat along the first dimension. (See mark-up for claim 5).
References Hon, Goi and Gunn are analogous art because they are directed to optical waveguide devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Hon and Goi with the specified features of Gunn because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Hon, Goi and Gunn so that wherein each of the first plurality of doped regions and the second plurality of doped regions comprises alternating p-doped and n-doped regions that repeat along the first dimension as taught by Gunn in Hon’s since, this provides for an increase in volume of the deletion region thus increasing the efficiency of the device (Col 8 lines 55-67).
Regarding Claim 20, Hon, Gunn and Goi disclose: The apparatus of claim 17.
Hon and Goi do not disclose:  wherein the P-N junction forms a zig-zag pattern along the first dimension.
However, Gunn in a similar device teaches in Fig 6: wherein the P-N junction (606) forms a zig-zag pattern along the first dimension (See mark-up for claim 5).
References Hon, Goi and Gunn are analogous art because they are directed to optical waveguide devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Hon and Goi with the specified features of Gunn because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Hon, Goi and Gunn so that wherein the P-N junction forms a zig-zag pattern along the first dimension as taught by Gunn in Hon’s since, this provides for an increase in volume of the deletion region thus increasing the efficiency of the device (Col 8 lines 55-67).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHATH YASMEEN whose telephone number is (571)270-7564. The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NISHATH YASMEEN/Primary Examiner, Art Unit 2811